DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim limitations “critical problem checker” and “exception super handling controller” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language “detect/ instruct /transfer/receive/issue/restore/allocate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 8-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: hardware processor.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikipedia “Exception handling” page from date 3/10/21, retrieved using the WayBackMachine, hereafter referred to as WBM031021eh.
For claim 1, WBM031021eh teaches a computer-implemented method, comprising: detecting, by one or more processing units, an occurrence of a certain type of critical problem exception during an execution of an application, the critical problem exception resulting in a termination of the application (see introduction, “in hardware”, “in software”, and “termination semantics” sections and other locations: view responding to occurrence as said detecting; view either program or application as said claimed application; whether resumable or non-resumable, normal execution breaks; view such breaks as said termination; view mission critical as said critical); instructing, by one or more processing units, to call a Super Handling Routine (SHR) corresponding to the type of the critical problem exception at a pre-configured address based on a pre-determined context registered by the application, the SHR being configured to handle critical problem exceptions (see “Exception handling facilities provided by the operating system’, “condition systems”, “Exception support in programming languages”, “views on usage” sections and other locations: view facility for selecting appropriate handler or exception types handled or superclass of exceptions as said SHR; view when handled as interrupts by OS as including said pre-configured address based on pre-determined context because all interrupts include a vector/address for the handler and it is a change of context; applications are registered with the OS); and handling, by one or more processing units, control to the SHR to handle the type of the critical problem exception (see locations pointed to above: entire page is about handling).  

For claim 2, WBM031021eh teaches the limitations of claim 1 for the reasons above and further teaches: transferring, by one or more processing units, a context of the critical problem exception to the SHR (by definition, a context switch is the process of storing the state of a process or thread, so that it can be restored and resume execution at a later point, and then restoring a different, previously saved, state; this is used in introduction section and other locations; view that as transferring said context to handling routine).  

For claim 3, WBM031021eh teaches the limitations of claim 1 for the reasons above and further teaches receiving, by one or more processing units, a result of handling the critical problem exception from the SHR, wherein the result indicates at least one action; and executing, by one or more processing units, the at least one action (see introduction and other locations: view special processing as said result and action).  

For claim 4, WBM031021eh teaches the limitations of claim 3 for the reasons above and further teaches the at least one action indicates a termination of an invoked application, and the execution of the at least one action comprising: issuing, by one or more processing units, an instruction to drive the termination of the invoked application (see locations pointed to in claim 1: all actions by processor involve executing instructions; applications are invoked by OS).  

For claim 5, WBM031021eh teaches the limitations of claim 3 for the reasons above and further teaches the at least one action indicates a return to a specific caller, and the execution of the at least one action comprising: restoring, by one or more processing units, a context of the specific caller; retrieving, by one or more processing units, an address of the specific caller; and returning, by one or more processing units, the application to the address of the specific caller with a predefined value (see locations pointed to in claim 1: this is included in context change and resumable execution).  


For claim 7, WBM031021eh teaches the limitations of claim 1 for the reasons above and further teaches the critical problem exception being one of the following: a new exception occurs during handling a previous exception; an infinite exception loop caused by interactions between two applications during handling a previous exception; or an out of memory exception occurs during handling a previous exception (see “views on usage” section: view exception chaining as said).  

For claims 8-12 and 14, the claims recite essentially similar limitations as claims 1-5 and 7 respectively. Claims 8-12 and 14 are a computer implemented apparatus.

For claims 15-19, the claims recite essentially similar limitations as claims 1-5 respectively. Claims 15-19 are a computer program product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WBM031021eh, in view of Xing (US 2017/0068455 A1).
For claim 6, 
WBM031021eh teaches the limitations of claim 3 for the reasons above.
WBM031021eh does not explicitly teach “the at least one action indicates a request for additional memory, and the execution of the at least one action comprising: allocating, by one or more processing units, additional memory to the application from available memory”
However, Xing teaches the at least one action indicates a request for additional memory, and the execution of the at least one action comprising: allocating, by one or more processing units, additional memory to the application from available memory (see [0013] and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WBM031021eh to include “the at least one action … available memory”, as taught by Xing, because each one of WBM031021eh and Xing teach out of memory exceptions therefore they are analogous arts and because out of memory conditions can be solved by supplying more memory by adding more pages (see [0064], [0013], and other locations).

For claims 13 and 20, 
The claims recite essentially similar limitations as claim 6. Claim 13 is a computer implemented apparatus and claim 20 is a computer program product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114